Exhibit 10.8

 

 

 

REGISTRATION RIGHTS AGREEMENT

OF

PJT PARTNERS INC.

Dated as of October 1, 2015

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

          Page   ARTICLE I    DEFINITIONS AND OTHER MATTERS   

Section 1.1

  

Definitions

     1   

Section 1.2

  

Definitions Generally

     4    ARTICLE II    REGISTRATION RIGHTS   

Section 2.1

  

Exchange Registration

     5   

Section 2.2

  

Demand Registration

     6   

Section 2.3

  

Piggyback Registration

     7   

Section 2.4

  

Lock-Up Agreements

     10   

Section 2.5

  

Registration Procedures

     10   

Section 2.6

  

Indemnification by the Company

     14   

Section 2.7

  

Indemnification by Registering Covered Persons

     14   

Section 2.8

  

Conduct of Indemnification Proceedings

     15   

Section 2.9

  

Contribution

     16   

Section 2.10

  

Participation by Covered Persons

     16   

Section 2.11

  

Parties in Interest

     16   

Section 2.12

  

Acknowledgement Regarding the Company

     17   

Section 2.13

  

Cooperation by the Company

     17    ARTICLE III    MISCELLANEOUS   

Section 3.1

  

Term of the Agreement; Termination of Certain Provisions

     17   

Section 3.2

  

Assignment; Successors

     17   

Section 3.3

  

Governing Law

     18   

Section 3.4

  

Severability

     18   

Section 3.5

  

Entire Agreement

     18   

Section 3.6

  

Successors and Assigns; Certain Transferees Bound Hereby

     18   

Section 3.7

  

Counterparts

     18   

Section 3.8

  

Submission to Jurisdiction; Waiver of Jury Trial

     18   

Section 3.9

  

Notices

     19   

Section 3.10

  

Specific Performance

     20   

Section 3.11

  

Descriptive Headings

     20   

Appendix A

  

Covered Person Questionnaire

  

 

i



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (including Appendix A hereto, as such
Appendix A may be amended from time to time pursuant to the provisions hereof,
this “Agreement”), is made and entered into as of October 1, 2015, by and among
PJT Partners Inc., a Delaware corporation (the “Company”) and the Covered
Persons (defined below) from time to time party hereto.

WHEREAS, the Covered Persons are holders of Partnership Units (defined below),
which, subject to certain restrictions and requirements, are exchangeable at the
option of the holder thereof for cash or, at the option of the Company, for
shares of the Company’s Class A Common Stock, par value $0.01 per share (the
“Class A Common Stock”) on a quarterly basis, from and after the first
anniversary of the date that The Blackstone Group L.P. consummates the pro rata
distribution to its common unitholders of Class A Common Stock (as contemplated
by the Company’s Registration Statement on Form 10 (File No. 001-36869)) (the
“Form 10”); and

WHEREAS, the Company desires to provide the Covered Persons with registration
rights as provided herein.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements,
covenants and provisions herein contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND OTHER MATTERS

Section 1.1 Definitions. Capitalized terms used in this Agreement without other
definition shall, unless expressly stated otherwise, have the meanings specified
in this Section 1.1:

“Beneficial Owner” has the meaning set forth in Rule 13d-3 under the Exchange
Act.

“Board” means the Board of Directors of the Company.

“Class A Common Stock” has the meaning ascribed to such term in the Recitals.

“Company” has the meaning ascribed to such term in the preamble.

“Covered Partnership Units” means, with respect to a Covered Person, such
Covered Person’s Partnership Units.

“Covered Person” means those persons, other than the Company, who shall from
time to time be parties to this Agreement in accordance with the terms hereof
(including Permitted Transferees).

“Cut-Off Date” has the meaning ascribed to such term in the Exchange Agreement.

 

1



--------------------------------------------------------------------------------

“Custody Agreement and Power of Attorney” has the meaning ascribed to such term
in Section 2.3(d).

“Demand Committee” shall mean a committee composed of each Covered Person that
constitutes a “Significant Limited Partner” as defined in the Partnership
Agreement, for so long as such Covered Person would, assuming the exchange of
all such Covered Person’s Covered Partnership Units, hold Registrable Securities
representing at least 2% of the then-outstanding shares of Class A Common Stock.
If at any time there is no such Covered Person, there shall cease to be a Demand
Committee and Sections 2.2 and 2.3 hereof shall have no further force or effect.

“Demand Notice” has the meaning ascribed to such term in Section 2.2(a).

“Demand Registration” has the meaning ascribed to such term in Section 2.2(a).

“Election of Exchange” has the meaning ascribed to such term in the Exchange
Agreement.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Exchange Agreement” means the Exchange Agreement, dated as of or about the date
hereof among the Company, the Partnership and holders of Partnership Units from
time to time party thereto, as amended from time to time.

“Exchange Rate” has the meaning ascribed to such term in the Exchange Agreement.

“Exchange Registration” has the meaning ascribed to such term in Section 2.1(a).

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Governmental Authority” means any national, local or foreign (including U.S.
federal, state or local) or supranational (including European Union)
governmental, judicial, administrative or regulatory (including self-regulatory)
agency, commission, department, board, bureau, entity or authority of competent
jurisdiction.

“Indemnified Parties” has the meaning ascribed to such term in Section 2.6.

“Lock-Up Period” has the meaning ascribed to such term in Section 2.4.

“Maximum Offering Size” has the meaning ascribed to such term in Section 2.2(c).

“Other Registration Rights” means any securities of the Company proposed to be
included in such registration by the holders of registration rights granted
other than pursuant to this Agreement.

“Partnership” means PJT Partners Holdings LP, a Delaware limited partnership.

 

2



--------------------------------------------------------------------------------

“Partnership Agreement” means the Second Amended and Restated Limited
Partnership Agreement of PJT Partners Holdings LP dated as of or about the date
hereof, as it may be amended, supplemented or restated from time to time.

“Partnership Unit” has the meaning ascribed to such term in the Exchange
Agreement.

“Permitted Transferee” means any transferee of a Partnership Unit after the date
hereof the transfer of which was permitted by the Partnership Agreement.

“Piggyback Registration” has the meaning ascribed to such term in
Section 2.3(a).

“Primary Issuance Funding” has the meaning ascribed to such term in the Exchange
Agreement.

“Primary Issuance Funding Securities” has the meaning ascribed to such term in
Section 2.2(a).

“Public Offering” means an underwritten public offering pursuant to an effective
registration statement under the Securities Act, other than pursuant to a
registration statement on Form S-4 or Form S-8 or any similar or successor form.

“Quarterly Exchange Date” has the meaning ascribed to such term in the Exchange
Agreement.

“Registering Covered Person” has the meaning ascribed to such term in
Section 2.5(a).

“Registrable Securities” means shares of Class A Common Stock that may be
delivered in exchange for Partnership Units and other shares of Class A Common
Stock otherwise held by Covered Persons from time to time. For purposes of this
Agreement, Registrable Securities shall cease to be Registrable Securities when
(i) a registration statement covering resales of such Registrable Securities has
been declared effective under the Securities Act by the SEC and such Registrable
Securities have been disposed of pursuant to such effective registration
statement, (ii) such Registrable Securities are eligible to be publicly resold
by the Covered Person owning such Registrable Securities (including Registrable
Securities deliverable to a Covered Person under an effective Exchange
Registration) pursuant to Rule 144(b)(1) under the Securities Act or, in the
case of Registrable Securities that are not “restricted securities” under Rule
144 under the Securities Act, pursuant to Section 4(a)(1) of the Securities Act
(or, in each case, any successor provision then in effect) or (iii) such
Registrable Securities cease to be outstanding (or issuable upon exchange).

“Registration Expenses” means any and all expenses incident to the performance
of or compliance with any registration or marketing of securities, including all
(i) SEC and securities exchange registration and filing fees, and all other fees
and expenses payable in connection with the listing of securities on any
securities exchange or automated interdealer quotation system, (ii) fees and
expenses of compliance with any securities or “blue sky” laws (including
reasonable fees and disbursements of counsel in connection with “blue sky”
qualifications of the securities registered), (iii) expenses in connection with
the preparation, printing, mailing and delivery of any registration statements,
prospectuses and other documents in connection therewith and any

 

3



--------------------------------------------------------------------------------

amendments or supplements thereto, (iv) security engraving and printing
expenses, (v) internal expenses of the Company and the Partnership (including,
without limitation, all salaries and expenses of the officers and employees of
the Company or the Partnership performing legal or accounting duties),
(vi) reasonable fees and disbursements of counsel for the Company or the
Partnership and customary fees and expenses for independent certified public
accountants retained by the Company or the Partnership (including the expenses
relating to any comfort letters or costs associated with the delivery by
independent certified public accountants of any comfort letters requested
pursuant to Section 2.5(i)), (vii) reasonable fees and expenses of any special
experts retained by the Company or the Partnership in connection with such
registration, (viii) in connection with a registration pursuant to Sections 2.2
or 2.3, reasonable fees of not more than one counsel for all of the Covered
Persons participating in the offering selected by the Demand Committee,
(ix) fees and expenses in connection with any review by FINRA of the
underwriting arrangements or other terms of the offering, and all fees and
expenses of any “qualified independent underwriter,” including the fees and
expenses of any counsel thereto, (x) fees and disbursements of underwriters
customarily paid by issuers or sellers of securities, but excluding any
underwriting fees, discounts and commissions attributable to the sale of
Registrable Securities or Primary Issuance Funding Securities, (xi) costs of
printing and producing any agreements among underwriters, underwriting
agreements, any “blue sky” or legal investment memoranda and any selling
agreements and other documents in connection with the offering, sale or delivery
of the Registrable Securities or Primary Issuance Funding Securities,
(xii) transfer agents’ and registrars’ reasonable fees and expenses and the
reasonable fees and expenses of any other agent or trustee appointed in
connection with such offering, (xiii) expenses relating to any analyst or
investor presentations or any “road shows” undertaken in connection with the
registration, marketing or selling of the Registrable Securities or Primary
Issuance Funding Securities and (xiv) all out-of-pocket costs and expenses
incurred by the Company, the Partnership or their appropriate officers in
connection with their compliance with Section 2.5(m). Registration Expenses
shall exclude any internal expenses of each Covered Person and any stock
transfer taxes.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Stock Amount” has the meaning ascribed to such term in the Exchange Agreement.

“Suspension Period” has the meaning ascribed to such term in Section 2.5(k).

Section 1.2 Definitions Generally. Wherever required by the context of this
Agreement, the singular shall include the plural and vice versa, and the
masculine gender shall include the feminine and neuter genders and vice versa,
and references to any agreement, document or instrument shall be deemed to refer
to such agreement, document or instrument as amended, supplemented or modified
from time to time. When used herein:

(a) the word “or” is not exclusive;

 

4



--------------------------------------------------------------------------------

(b) the words “including,” “includes,” “included” and “include” are deemed to be
followed by the words “without limitation”;

(c) the terms “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular section,
paragraph or subdivision;

(d) the word “person” means any individual, corporation, limited liability
company, trust, joint venture, association, company, partnership or other legal
entity or a government or any department or agency thereof or self-regulatory
organization; and

(e) all section, paragraph or clause references not attributed to a particular
document shall be references to such parts of this Agreement, and all exhibit,
annex and schedule references not attributed to a particular document shall be
references to such exhibits, annexes and schedules to this Agreement.

Nothing herein shall be construed to alter, amend, extend or otherwise modify
the rights, obligations, terms and conditions of any other agreements involving
the Company and the Covered Persons, including without limitation, the Exchange
Agreement.

ARTICLE II

REGISTRATION RIGHTS

Section 2.1 Exchange Registration.

(a) The Company shall use its commercially reasonable efforts to file with the
SEC prior to the time that Partnership Units held by Covered Persons become
eligible for exchange pursuant to the terms of the Exchange Agreement and cause
to be declared effective under the Securities Act by the SEC promptly
thereafter, one or more registration statements (the “Exchange Registration”)
covering (i) the delivery by the Company from time to time to the Covered
Persons of the number of shares of Class A Common Stock that would be
deliverable to the Covered Persons in exchange for Partnership Units pursuant to
the Exchange Agreement assuming that all Partnership Units held by Covered
Persons were exchanged for the Stock Amount or (ii) if the Company determines
that the registration provided for in clause (i) is not available for any
reason, the registration of resale of such shares of Class A Common Stock by the
Covered Persons.

(b) The Company shall be liable for and pay all Registration Expenses in
connection with any Exchange Registration, regardless of whether such
registration becomes effective.

(c) Upon notice to each Covered Person, the Company may postpone effecting a
registration pursuant to this Section 2.1 for a reasonable time specified in the
notice but not exceeding 90 days, if (i) the Board shall determine in good faith
that effecting the registration would materially and adversely affect an
offering of securities of the Company the preparation of which had then been
commenced or (ii) the Company

 

5



--------------------------------------------------------------------------------

is in possession of material non-public information the disclosure of which
during the period specified in such notice the Board believes in good faith
would not be in the best interests of the Company.

Section 2.2 Demand Registration.

(a) To the extent one or more Covered Persons have delivered Elections of
Exchange pursuant to the Exchange Agreement in respect of any Quarterly Exchange
Date covering Partnership Units having an aggregate market value (based on the
most recent closing price of the Company’s Class A Common Stock on the
securities exchange on which such Class A Common Stock is listed at the time of
the applicable Demand Notice (as defined below)) of at least $75 million, the
Demand Committee shall have the right at any time prior to the applicable
Cut-Off Date to provide a written request to the Company (a “Demand Notice”)
that the Company effect the registration under the Securities Act of, in the
Company’s sole and absolute discretion, (x) the offer and sale by such Covered
Persons of Registrable Securities that the Company shall deliver to such Covered
Persons, at or prior to the settlement of such offering, in exchange for the
Partnership Units that are the subject of such Elections of Exchange at the
applicable Exchange Rate or (y) the offer and sale by the Company of a number of
shares of Class A Common Stock (“Primary Issuance Funding Securities”) equal to
the product of the number of Partnership Units that are the subject of such
Elections of Exchange multiplied by the Exchange Rate, the net proceeds of which
issuance (determined after deduction of any underwriting discounts and
commissions, but not of any other offering expenses, including Registration
Expenses) the Company shall use to acquire from such Covered Persons the
Partnership Units that are the subject of such Elections of Exchange (a “Demand
Registration”), whereupon the Company shall use its commercially reasonable
efforts to effect, as expeditiously as reasonably practicable, subject to
paragraphs (c) and (d) of this Section 2.2, such registration under the
Securities Act of the Registrable Securities or Primary Issuance Funding
Securities for which the Demand Committee has requested registration under this
Section 2.2, all to the extent necessary to permit the offer and sale (in
accordance with the intended methods thereof as aforesaid) of the Registrable
Securities or Primary Issuance Funding Securities to be so registered; provided,
however, that the Company will not be obligated to effect any such requested
registration within 180 days after the effective date of a previous Demand
Registration. The public offering price for any Public Offering of Primary
Issuance Funding Securities shall be determined as mutually agreed upon between
the Company and the lead managing underwriters of such a Public Offering. Each
Demand Notice delivered pursuant to this section 2.2(a) shall include the
information set forth under Section 2.5(j) to the extent applicable. The Company
shall inform the Demand Committee immediately upon request of the number of
Partnership Units in respect of which Covered Persons have delivered Elections
of Exchange for any Quarterly Exchange Date.

(b) At any time prior to the effective date of the registration statement
relating to a Demand Registration, the Demand Committee may revoke such Demand
Notice by providing a notice to the Company revoking such Demand Notice. The
Company shall be liable for and pay all Registration Expenses in connection with
any Demand Registration.

 

6



--------------------------------------------------------------------------------

(c) If a Demand Registration involves a Public Offering and the sole or managing
underwriters advise the Company that, in their view, the number of Registrable
Securities, Primary Issuance Funding Securities and/or other securities that the
Company and such Covered Persons intend to include in such registration exceeds
the largest number of Registrable Securities, Primary Issuance Funding
Securities and/or other securities that can be sold in such offering without
adversely affecting the distribution of the securities being offered, the price
that will be paid in such offering or the marketability thereof (the “Maximum
Offering Size”), the Company shall include in such registration, in the
following priority, up to the Maximum Offering Size:

(i) first, all Registrable Securities or Primary Issuance Funding Securities
requested to be registered in the Demand Registration by the Demand Committee
(allocated, if necessary for the offering not to exceed the Maximum Offering
Size, in such proportions as shall be determined by the Demand Committee);

(ii) second, any securities other than Primary Issuance Funding Securities
proposed to be registered by the Company for its own account and any securities
entitled to Other Registration Rights requested to be registered by the holders
thereof, ratably among the Company and the holders of such Other Registration
Rights, based (A) as between the Company and the holders of such Other
Registration Rights, on the respective amounts of securities requested to be
registered, and (B) as among the holders of such Other Registration Rights, on
the respective amounts of securities subject to such Other Registration Rights
held by each such holder.

(d) Upon notice to the Demand Committee, the Company may postpone filing (but
not the preparation of) a registration pursuant to this Section 2.2 for a
reasonable time not exceeding 60 days thereafter or 90 days in any 365-day
period, if (i) the Board or a committee of the Board shall determine in good
faith that the filing of such registration statement or effecting a registration
would materially and adversely affect an offering of securities of the Company
the preparation of which had then been commenced or (ii) the Company is in
possession of material non-public information the disclosure of which, during
the period specified in such notice the Board or a committee of the Board
believes in good faith, would not be in the best interests of the Company, or
would have a material adverse effect on any active proposal by the Company or
any of its subsidiaries to engage in any material acquisition, merger,
consolidation, tender offer, other business combination, reorganization,
securities offering or other material transaction.

Section 2.3 Piggyback Registration.

(a) Subject to any contractual obligations to the contrary, if the Company
proposes at any time to register any of the equity securities issued by it under
the Securities Act (other than (i) an Exchange Registration, (ii) a registration
statement filed in connection with a Primary Issuance Funding under the Exchange
Agreement, (iii) a registration on Form S-8 or any successor form relating to
Class A Common Stock issuable in connection with any employee benefit or similar
plan of the Company, (iv) a registration on Form S-4 or any successor form in
connection with a direct or indirect

 

7



--------------------------------------------------------------------------------

acquisition by the Company of another person or as a recapitalization or
reclassification of securities of the Company, (v) a registration in connection
with any dividend reinvestment or similar plan, or (vi) a registration in which
the only common stock being registered is common stock issuable upon conversion
of debt securities which are also being registered), whether or not for sale for
its own account, the Company shall each such time give prompt notice at least 10
business days prior to the anticipated filing date of the registration statement
relating to such registration to the Demand Committee, which notice shall offer
the Demand Committee the opportunity to elect to require that the Company
register in such registration statement (x) the number of Registrable Securities
of the same class or series as those proposed to be registered as the Demand
Committee may request or (y) in the Company’s sole and absolute discretion,
Primary Issuance Funding Securities of the same class or series as those
proposed to be registered in such amount (a “Piggyback Registration”), subject
to the provisions of Section 2.3(b). If the Demand Committee elects to effect a
Piggyback Registration, the Company shall give notice of the registration
statement relating to such registration to those Covered Persons whom the Demand
Committee determines to afford participation in the Piggyback Registration. Upon
the request of the Demand Committee, the Company shall use its commercially
reasonable efforts to effect the registration under the Securities Act of all
Registrable Securities or Primary Issuance Funding Securities that the Company
has been so requested to register by the Demand Committee, to the extent
necessary to permit the offer and sale of the Registrable Securities or Primary
Issuance Funding Securities to be so registered; provided that (i) if such
registration involves a Public Offering and the Company has elected to register
the offer and sale by Covered Persons of Registrable Securities rather than the
offer and sale by the Company of Primary Issuance Funding Securities, all such
Covered Persons to be included in the Company’s registration must sell their
Registrable Securities to the underwriters selected by the Company on the same
terms and conditions as apply to the Company or any other selling person, as
applicable, and (ii) if, at any time after giving notice of its intention to
register any securities pursuant to this Section 2.3(a) and prior to the
effective date of the registration statement filed in connection with such
registration, the Company shall determine for any reason not to register or to
delay registration of such securities, the Company shall give notice of such
determination to the Demand Committee and, thereupon shall be relieved of its
obligation to register any Registrable Securities or Primary Issuance Funding
Securities in connection with such registration, or shall be permitted to delay
registration of such securities, as the case may be. No registration effected
under this Section 2.3 shall relieve the Company of its obligations to effect an
Exchange Registration or Demand Registration to the extent required by
Section 2.1 or Section 2.2, respectively. The Company shall pay all Registration
Expenses in connection with each Piggyback Registration.

 

8



--------------------------------------------------------------------------------

(b) Subject to Section 2.2(c) and any other contractual obligations to the
contrary, if a Piggyback Registration involves a Public Offering and the sole or
managing underwriters advise the Company that, in their view, the number of
Registrable Securities or Primary Issuance Funding Securities that the Company
and such Covered Persons intend to include in such registration exceeds the
Maximum Offering Size, the Company shall include in such registration, in the
following priority, up to the Maximum Offering Size:

(i) first, (A) where the Public Offering is initiated by the Company, any
securities other than Primary Issuance Funding Securities proposed to be
registered by the Company for its own account or (B) where the Public Offering
is an underwritten secondary registration initiated by holders of Other
Registration Rights (such holders, the “Initiating Holders”), any securities
proposed to be registered pursuant to any demand registration rights of such
Initiating Holders;

(ii) second, (A) where the Public Offering is initiated by the Company, (x) any
Registrable Securities or Primary Issuance Funding Securities requested to be
registered by the Demand Committee and (y) any Company securities entitled to
Other Registration Rights that are pari passu with the Piggyback Registration
rights of Covered Persons hereunder requested to be registered by the holders
thereof, ratably among the participating Covered Persons and holders of such
Other Registration Rights based on the respective amounts of securities each has
requested to be included or (B) where the Public Offering is an underwritten
secondary registration initiated by holders of Other Registration Rights,
(x) any Registrable Securities or Primary Issuance Funding Securities requested
to be registered by the Demand Committee, (y) any Company securities (other than
those held by the Initiating Holders) entitled to Other Registration Rights that
are pari passu with the Piggyback Registration rights of Covered Persons
hereunder requested to be registered by the holders thereof and (z) any
securities other than Primary Issuance Funding Securities proposed to be
registered by the Company for its own account, ratably among the Company, such
participating Covered Persons and such holders of Other Registration Rights
based on the respective amounts of securities the Company has proposed to
include and the Demand Committee and such holders of Other Registration Rights
have requested to be included; and

(iii) third, any securities proposed to be registered for the account of any
other persons with such priorities among them as the Company shall determine.

(c) Notwithstanding any provision in this Section 2.3 or elsewhere in this
Agreement, no provision relating to the registration of Registrable Securities
or Primary Issuance Funding Securities shall be construed as permitting any
Covered Person to effect a transfer of securities, including shares of Class A
Common Stock or Partnership Units, that is otherwise prohibited by the terms of
any agreement between such Covered Person and the Company or any of its
subsidiaries. Unless the Company shall otherwise consent, the Company shall not
be obligated to provide notice or afford Piggyback Registration to any Covered
Person pursuant to this Section 2.3 unless some or all of such person’s
Registrable Securities are permitted to be transferred under the terms of
applicable agreements between such person and the Company or any of its
subsidiaries.

(d) In connection with a Piggyback Registration pursuant to this Section 2.3, a
participating Covered Person will, if requested by the Company, execute and
deliver a custody agreement and power of attorney in form and substance
reasonably satisfactory to the Company with respect to such Covered Person’s
Registrable Securities or Covered

 

9



--------------------------------------------------------------------------------

Partnership Units (in the case of a registration of Primary Issuance Funding
Securities) to be sold in connection with such Piggyback Registration and such
other agreements as the Company may reasonably request to further evidence the
provisions of this Section 2.3.

Section 2.4 Lock-Up Agreements. The Company and each Covered Person agree, and
the Company will cause its Directors and each of its “officers,” as defined in
Rule 16a-1(f) of the Exchange Act (the “Officers”) to agree, that in connection
with any Public Offering of Registrable Securities or Primary Issuance Funding
Securities, if so requested by the lead managing underwriters in any Public
Offering, the Company will not and each Covered Person, without the written
consent of the Demand Committee, will not (x) offer, pledge, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, lend or otherwise
transfer or dispose of, directly or indirectly, any of the securities being
registered or any securities convertible or exchangeable or exercisable for such
securities or (y) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
the securities being registered or any securities convertible or exchangeable or
exercisable for such securities (except, in each case, as part of such Public
Offering), during the period (the “Lock-Up Period”), subject to customary
exceptions as may be agreed among the Company, each of its Directors and each of
its Officers and the lead managing underwriters of such Public Offering,
beginning 14 days prior to the effective date of the applicable registration
statement until the earlier of (i) such time as the Company and the lead
managing underwriters shall agree and (ii) 180 days following the pricing of
such Public Offering.

Section 2.5 Registration Procedures. In connection with any Demand Registration
or Piggyback Registration pursuant to Sections 2.2 or 2.3, subject to the
provisions of such Sections, the paragraphs below shall be applicable, and in
connection with any Exchange Registration pursuant to Section 2.1, paragraphs
(a), (c), (d), (e), (f), (k), (l) and (n) below shall be applicable:

(a) The Company shall as expeditiously as reasonably practicable prepare and
file with the SEC a registration statement on any form for which the Company
then qualifies or that counsel for the Company shall deem appropriate and which
form shall be available for the registration of the Registrable Securities or
Primary Issuance Funding Securities, as the case may be, to be registered
thereunder in accordance with the intended method of distribution thereof, and
use its commercially reasonable efforts to cause such filed registration
statement to become and remain effective for a period of not less than 40 days,
or in the case of an Exchange Registration until all of the Registrable
Securities of the Covered Persons included in any such registration statement
(each, a “Registering Covered Person”) shall have actually been exchanged
thereunder.

(b) Prior to filing a registration statement or prospectus or any amendment or
supplement thereto, the Company shall, if requested, furnish to each Registering
Covered Person, if any, and each underwriter, if any, of the Registrable
Securities or Primary Issuance Funding Securities covered by such registration
statement copies of such registration statement as proposed to be filed, and
thereafter the Company shall furnish to such Registering Covered Person, if any,
and underwriter, if any, such number of copies of such registration statement,
each amendment and supplement thereto (in each case

 

10



--------------------------------------------------------------------------------

including all exhibits thereto and documents incorporated by reference therein),
the prospectus included in such registration statement (including each
preliminary prospectus and any summary prospectus) and any other prospectus
filed under Rule 424 or Rule 430A under the Securities Act and such other
documents as such Registering Covered Person, if any, or underwriter, if any,
may reasonably request in order to facilitate the disposition of the applicable
Registrable Securities or Primary Issuance Funding Securities. Each Registering
Covered Person, if any, shall have the right to request that the Company modify
any information contained in such registration statement, amendment and
supplement thereto pertaining to such Registering Covered Person and the Company
shall use its commercially reasonable efforts to comply with such request,
provided, however, that the Company shall not have any obligation to so modify
any information if the Company reasonably expects that so doing would cause the
prospectus to contain an untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading.

(c) After the filing of the registration statement, the Company shall (i) cause
the related prospectus to be supplemented by any required prospectus supplement,
and, as so supplemented, to be filed pursuant to Rule 424 under the Securities
Act, (ii) comply with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities or Primary Issuance Funding
Securities, as applicable, covered by such registration statement during the
applicable period in accordance with the intended methods of disposition set
forth in such registration statement or supplement to such prospectus and
(iii) promptly notify each Registering Covered Person, if any, holding
Registrable Securities covered by such registration statement of any stop order
issued or threatened by the SEC suspending the effectiveness of such
registration statement or any state securities commission and take all
commercially reasonable efforts to prevent the entry of such stop order or to
obtain the withdrawal of such order if entered.

(d) To the extent any “free writing prospectus” (as defined in Rule 405 under
the Securities Act) is used, the Company shall file with the SEC any free
writing prospectus that is required to be filed by the Company with the SEC in
accordance with the Securities Act and retain any free writing prospectus not
required to be filed.

(e) The Company shall use its commercially reasonable efforts to (i) register or
qualify the Registrable Securities or Primary Issuance Funding Securities, as
applicable, covered by such registration statement under such other securities
or “blue sky” laws of such jurisdictions in the United States as any Registering
Covered Person holding any such Registrable Securities or each underwriter, if
any, reasonably (in light of such member’s intended plan of distribution)
requests and (ii) cause such Registrable Securities or Primary Issuance Funding
Securities, as applicable, to be registered with or approved by such other
governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Company and do any and all other acts and things
that may be reasonably necessary or advisable to enable any such Registering
Covered Person to consummate the disposition of the Registrable Securities owned
by such person, or, in the case of Primary Issuance Funding Securities, to
permit the offer and sale by the Company of such Primary Issuance Funding
Securities; provided, in each case, that the Company shall not be required to
(A) qualify generally to do business in

 

11



--------------------------------------------------------------------------------

any jurisdiction where it would not otherwise be required to qualify but for
this Section 2.5(e), (B) subject itself to taxation in any such jurisdiction or
(C) consent to general service of process in any such jurisdiction.

(f) If, at any time when a prospectus is required to be delivered under the
Securities Act to purchasers of Registrable Securities or Primary Issuance
Funding Securities, there shall occur an event requiring the preparation of a
supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of Registrable Securities or Primary Issuance Funding Securities,
such prospectus will not contain an untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading, the Company shall immediately notify each
Registering Covered Person, if any, or each underwriter, if any, of the
occurrence of such event and promptly prepare and make available to each such
Registering Covered Person, if any, or underwriter, if any, and file with the
SEC any such supplement or amendment.

(g) The Demand Committee shall select an underwriter or underwriters in
connection with any Public Offering, except in connection with Piggyback
Registrations. In connection with any Public Offering, the Company shall enter
into customary agreements (including an underwriting agreement in customary form
and reasonably acceptable to the Company) and take such all other actions as are
reasonably required in order to expedite or facilitate the disposition of
Registrable Securities or Primary Issuance Funding Securities, as applicable, in
any such Public Offering, including if necessary the engagement of a “qualified
independent underwriter” in connection with the qualification of the
underwriting arrangements with FINRA.

(h) Subject to the execution of confidentiality agreements satisfactory in form
and substance to the Company in the exercise of its good faith judgment,
pursuant to the reasonable request of the Demand Committee or underwriter (if
any), the Company will give to each Registering Covered Person (if any), each
underwriter (if any) and their respective counsel and accountants (i) reasonable
and customary access to its books and records and (ii) such opportunities to
discuss the business of the Company with its directors, officers, employees,
counsel and the independent public accountants who have certified its financial
statements, as shall be appropriate, in the reasonable judgment of counsel to
such Registering Covered Person or underwriters, to enable them to exercise
their due diligence responsibility.

(i) The Company shall use its commercially reasonable efforts to furnish to each
such underwriter, if any, a signed counterpart, addressed to such underwriters,
of (i) an opinion or opinions of counsel to the Company and (ii) a comfort
letter or comfort letters from the Company’s independent public accountants,
each in customary form and covering such matters of the kind customarily covered
by opinions or comfort letters, as the case may be, as such underwriters
reasonably request.

(j) Each Registering Covered Person, if any, registering securities under
Sections 2.2 or 2.3 shall promptly furnish in writing to the Company the
information set forth in Appendix A and such other information regarding itself
and the distribution of

 

12



--------------------------------------------------------------------------------

the Registrable Securities as the Company may from time to time reasonably
request and such other information as may be legally required or advisable in
connection with such registration.

(k) Each Registering Covered Person, if any, and each underwriter, if any,
agrees that, upon receipt of any notice from the Company of the happening of any
event of the kind described in Section 2.5(f), such Registering Covered Person
or underwriters shall forthwith discontinue disposition of Registrable
Securities or Primary Issuance Funding Securities, as applicable, pursuant to
the registration statement covering such securities until such Registering
Covered Person’s or underwriter’s receipt of the copies of the supplemented or
amended prospectus contemplated by Section 2.5(f), provided, however, that for a
reasonable time not exceeding 60 days thereafter or 90 days in any 365-day
period (the “Suspension Period”) the Company may suspend the use or
effectiveness of any registration statement, if the Company’s Board determines,
in its sole discretion, that the Company is in possession of material non-public
information the disclosure of which during the period specified in such notice
the Company believes in good faith would not be in the best interests of the
Company. If the Company imposes a Suspension Period pursuant to this
Section 2.5(k), it shall provide written notice of the same to the Demand
Committee, each Registering Covered Person, if any, and each underwriter, if
any, and specifying the length of such Suspension Period, and, if so directed by
the Company, such Registering Covered Person, if any, or underwriter shall
deliver to the Company all copies, other than any permanent file copies then in
such Registering Covered Person’s or underwriter’s possession, of the most
recent prospectus covering such Registrable Securities or Primary Issuance
Funding Securities at the time of receipt of such notice. If the Company shall
give such notice, the Company shall extend the period during which such
registration statement shall be maintained effective (including the period
referred to in Section 2.5(a)) by the number of days during the period from and
including the date that the use of such registration statement was first
suspended pursuant to this Section 2.5(k) to the date when the Company shall
file with the SEC a prospectus supplemented or amended to conform with the
requirements of Section 2.5(f).

(l) The Company shall use its commercially reasonable efforts to list all
Registrable Securities or Primary Issuance Funding Securities covered by such
registration statement on any securities exchange or quotation system on which
any of the Registrable Securities or Primary Issuance Funding Securities are
then listed or traded.

(m) The Company shall cause appropriate officers of the Company or the
Partnership to (i) prepare and make presentations at any “road shows” and before
analysts and rating agencies, as the case may be, (ii) take other actions to
obtain ratings for any Registrable Securities or Primary Issuance Funding
Securities, as applicable, and (iii) otherwise use their commercially reasonable
efforts to cooperate as reasonably requested by the underwriters in the
offering, marketing or selling of the Registrable Securities or Primary Issuance
Funding Securities.

(n) The Company shall facilitate the timely delivery of the Registrable
Securities or Primary Issuance Funding Securities to be sold, which shall not
bear any

 

13



--------------------------------------------------------------------------------

restrictive legends, and to enable such Registrable Securities or Primary
Issuance Funding Securities to be issued in such denominations and registered in
such names as such Registering Covered Persons, if any, or the underwriters, if
any, may reasonably request at least two business days prior to the closing of
any sale of Registrable Securities or Primary Issuance Funding Securities.

Section 2.6 Indemnification by the Company. In the event of any registration of
any Registrable Securities of the Company under the Securities Act pursuant to
this Article II, the Company will, and it hereby does, indemnify and hold
harmless, to the extent permitted by law, a Registering Covered Person, each
affiliate of such Registering Covered Person and their respective directors and
officers or general and limited partners or members and managing members
(including any director, officer, affiliate, employee, agent and controlling
person of any of the foregoing) and each other person, if any, who controls such
Registering Covered Person within the meaning of the Securities Act
(collectively, the “Indemnified Parties”), from and against any and all losses,
claims, damages and liabilities (including, without limitation, legal fees and
other expenses incurred in connection with any suit, action or proceeding or any
claim asserted, as such fees and expenses are incurred) (together, “Losses”),
joint or several, that arise out of, or are based upon, (1) any untrue statement
or alleged untrue statement of a material fact contained in any registration
statement or amendment or supplement thereto under which such Registrable
Securities were registered or any omission or alleged omission to state therein
a material fact required to be stated therein or necessary in order to make the
statements therein not misleading, or (2) any untrue statement or alleged untrue
statement of a material fact contained in any prospectus, any free writing
prospectus or any “issuer information” filed or required to be filed pursuant to
Rule 433(d) under the Securities Act in respect of the Registrable Securities,
or amendment or supplement thereto, or any omission or alleged omission to state
therein a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided, that the Company shall not be liable to any Indemnified Party in any
such case to the extent that any such Losses are based upon any untrue statement
or alleged untrue statement or omission or alleged omission made in such
registration statement, prospectus, any free writing prospectus or any “issuer
information” filed or required to be filed pursuant to Rule 433(d) under the
Securities Act in respect of the Registrable Securities, or amendment or
supplement thereto, in reliance upon and in conformity with written information
regarding a Registering Covered Person furnished to the Company by such
Registering Covered Person or other Indemnified Party with respect to such
seller or any underwriter specifically for use in the preparation thereof.

Section 2.7 Indemnification by Registering Covered Persons. Each Registering
Covered Person hereby severally and not jointly indemnifies and holds harmless,
and the Company may require, as a condition to including any Registrable
Securities in any registration statement filed in accordance with this Article
II, that the Company shall have received an undertaking reasonably satisfactory
to it from any underwriter to indemnify and hold harmless, the Company and all
other prospective sellers of Registrable Securities, each officer of the Company
who signed the registration statement and each person, if any, who controls the
Company and all other prospective sellers of Registrable Securities within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act to
the same extent as the indemnity set forth in Section 2.6 above, but only with
respect to any Losses that arise out of, or are based upon, any untrue statement
or omission or alleged untrue statement or omission made

 

14



--------------------------------------------------------------------------------

in reliance upon and in conformity with written information furnished to the
Company with respect to such Registering Covered Person or any underwriter
specifically for use in the preparation of such registration statement,
prospectus, any free writing prospectus or any “issuer information” filed or
required to be filed pursuant to Rule 433(d) under the Securities Act in respect
of the Registrable Securities, or amendment or supplement thereto. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Company, any of the Registering Covered Persons or
any underwriter, or any of their respective affiliates, directors, officers or
controlling persons and shall survive the transfer of such securities by such
person. In no event shall any such indemnification liability of any Registering
Covered Person be greater in amount than the dollar amount of the net proceeds
received by such Registering Covered Person (after deduction of any underwriting
discounts and commissions but before expenses) upon the sale of the Registrable
Securities giving rise to such indemnification obligation.

Section 2.8 Conduct of Indemnification Proceedings. Promptly after receipt by an
Indemnified Party hereunder of written notice of the commencement of any action
or proceeding with respect to which a claim for indemnification may be made
pursuant to this Article II, such Indemnified Party will, if a claim in respect
thereof is to be made against an indemnifying party, give written notice to the
latter of the commencement of such action; provided, that the failure of the
Indemnified Party to give notice as provided herein shall not relieve the
indemnifying party of its obligations under this Article II, except to the
extent that the indemnifying party is materially prejudiced by such failure to
give notice.

In case any such action is brought against an Indemnified Party, unless in such
Indemnified Party’s reasonable judgment a conflict of interest between such
Indemnified Party and indemnifying parties may exist in respect of such claim,
the indemnifying party will be entitled to participate in and to assume the
defense thereof, jointly with any other indemnifying party similarly notified to
the extent that it may wish, with counsel reasonably satisfactory to such
Indemnified Party, and after notice from the indemnifying party to such
Indemnified Party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such Indemnified Party for any legal or
other expenses subsequently incurred by the latter in connection with the
defense thereof other than reasonable costs of investigation. It is understood
and agreed that the indemnifying person shall not, in connection with any
proceeding or related proceeding in the same jurisdiction, be liable for the
fees and expenses of more than one separate firm (in addition to any local
counsel) for all Indemnified Parties, and that all such fees and expenses shall
be reimbursed as they are incurred. Any such separate firm (x) for any Covered
Person, its affiliates, directors and officers and any control persons of such
Indemnified Party shall be designated in writing by the Demand Committee, (y) in
all other cases shall be designated in writing by the Board. The indemnifying
person shall not be liable for any settlement of any proceeding effected without
its written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the indemnifying person agrees to indemnify each
Indemnified Party from and against any loss or liability by reason of such
settlement or judgment. No indemnifying person shall, without the written
consent of the Indemnified Party, effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Party is or could have
been a party and indemnification could have been sought hereunder by such
Indemnified Party, unless such settlement (A) includes an unconditional release
of such Indemnified Party, in form and substance reasonably satisfactory to such

 

15



--------------------------------------------------------------------------------

Indemnified Party, from all liability on claims that are the subject matter of
such proceeding and (B) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified Party.

Section 2.9 Contribution. If the indemnification provided for in this Article II
from the indemnifying party is unavailable to an Indemnified Party hereunder in
respect of any losses, claims, damages, liabilities or expenses referred to
herein, then the indemnifying party, in lieu of indemnifying such Indemnified
Party, shall contribute to the amount paid or payable by such Indemnified Party
as a result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and Indemnified Parties in connection with the actions which resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations. The relative fault of such indemnifying party
and Indemnified Parties shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
Indemnified Parties, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by a party under this Section 2.9 as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include
any legal or other fees or expenses reasonably incurred by such party in
connection with any investigation or proceeding.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 2.9 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

Section 2.10 Participation by Covered Persons. No Covered Person may participate
in any Public Offering (or sell Partnership Units to the Company in connection
with the Company’s issuance of Primary Issuance Funding Securities, as
contemplated by Section 2.2(a)) unless such Covered Person (a) agrees to sell
such Covered Person’s securities on the basis provided in any underwriting or
purchase arrangements approved by the Covered Persons entitled hereunder to
approve such arrangements and (b) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting or purchase agreements and other
documents reasonably required under the terms of such underwriting arrangements
and the provisions of this Agreement in respect of registration rights.

Section 2.11 Parties in Interest. Each Covered Person shall be entitled to
receive the benefits of this Agreement and shall be bound by the terms and
provisions of this Agreement by reason of such Covered Person’s election to
participate in a registration under this Article II. To the extent Partnership
Units are effectively transferred in accordance with the terms of the
Partnership Agreement, the Permitted Transferee of such Partnership Units shall
be entitled to receive the benefits of this Agreement and shall be bound by the
terms and provisions of this Agreement upon becoming bound hereby pursuant to
Section 3.1(c).

 

16



--------------------------------------------------------------------------------

Section 2.12 Acknowledgement Regarding the Company. Other than those
determinations reserved expressly to the Demand Committee, all determinations
necessary or advisable under this Article II shall be made by the Board, the
determinations of which shall be final and binding.

Section 2.13 Cooperation by the Company. If the Covered Person shall transfer
any Registrable Securities pursuant to Rule 144 under the Securities Act, the
Company shall use its commercially reasonable efforts to cooperate with the
Covered Person and shall provide to the Covered Person such information as may
be required to be provided under Rule 144 under the Securities Act.

ARTICLE III

MISCELLANEOUS

Section 3.1 Term of the Agreement; Termination of Certain Provisions.

(a) The term of this Agreement shall continue until the first to occur of
(i) such time as no Covered Person holds any Covered Partnership Units or
Registrable Securities and (ii) such time as the Agreement is terminated by the
Company and the Demand Committee. This Agreement may be amended only with the
consent of the Company and the Demand Committee; provided that no amendment may
materially and adversely affect the rights of a Covered Person, as such, other
than on a pro rata basis with other Covered Persons without the consent of such
Covered Person (or, if there is more than one such Covered Person that is so
affected, without the consent of a majority of such affected Covered Persons in
accordance with their holdings of Covered Partnership Units and Registrable
Securities, including each so affected Significant Limited Partner).

(b) Unless this Agreement is theretofore terminated pursuant to Section 3.1(a)
hereof, a Covered Person shall be bound by the provisions of this Agreement with
respect to any Covered Partnership Units or Registrable Securities until such
time as such Covered Person ceases to hold any Covered Partnership Units or
Registrable Securities. Thereafter, such Covered Person shall no longer be bound
by the provisions of this Agreement other than Sections 2.7, 2.8, 2.9 and 2.11
and this Article III.

(c) Any Permitted Transferee of a Covered Person shall be entitled to become
part to this agreement as a Covered Person; provided, that, such Permitted
Transferee shall first sign an agreement in the form approved by the Company
acknowledging that such Permitted Transferee is bound by the terms and
provisions of the Agreement.

Section 3.2 Assignment; Successors. This Agreement shall be binding upon and
inure to the benefit of the respective legatees, legal representatives,
successors and assigns of the Covered Persons; provided, however, that a Covered
Person may not assign this Agreement or any of his rights or obligations
hereunder, and any purported assignment in breach hereof by a Covered Person
shall be void except in connection with any transfer to a Permitted Transferee
in accordance with this Agreement; and provided further that no assignment of
this Agreement by the Company or to a successor of the Company (by operation of
law or otherwise) shall be valid unless such assignment is made to a person
which succeeds to the business of such person substantially as an entirety.

 

17



--------------------------------------------------------------------------------

Section 3.3 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of Delaware.

Section 3.4 Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

Section 3.5 Entire Agreement. Except as otherwise expressly set forth herein,
this document embodies the complete agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersedes and
preempts any prior understandings, agreements or representations by or among the
parties, written or oral, which may have related to the subject matter hereof in
any way.

Section 3.6 Successors and Assigns; Certain Transferees Bound Hereby. Except as
otherwise provided herein, this Agreement shall bind and inure to the benefit of
and be enforceable by each of the Company and the Partnership and their
successors and assigns, and by the Covered Persons and their respective
successors and assigns so long as they hold shares of Class A Common Stock or
Partnership Units. Notwithstanding the foregoing, the indemnification and
contribution provisions of this Agreement shall bind and inure to the benefit of
and be enforceable by any person who continues to be a Covered Person but ceases
to hold any shares of Class A Common Stock or Partnership Units.

Section 3.7 Counterparts. This Agreement may be executed in separate
counterparts each of which shall be an original and all of which taken together
shall constitute one and the same agreement.

Section 3.8 Submission to Jurisdiction; Waiver of Jury Trial.

(a) Any and all disputes which cannot be settled amicably, including any
ancillary claims of any party, arising out of, relating to or in connection with
the validity, negotiation, execution, interpretation, performance or
non-performance of this Agreement (including the validity, scope and
enforceability of this arbitration provision) shall be finally settled by
arbitration conducted by a single arbitrator in New York in accordance with the
then-existing Rules of Arbitration of the International Chamber of Commerce. If
the parties to the dispute fail to agree on the selection of an arbitrator
within thirty (30) days of the receipt of the request for arbitration, the
International Chamber of Commerce shall make the appointment. The arbitrator
shall be a lawyer and shall conduct the proceedings in the English language.
Performance under this Agreement shall continue if reasonably possible during
any arbitration proceedings.

 

18



--------------------------------------------------------------------------------

(b) Notwithstanding the provisions of paragraph (a), the parties hereto may
bring an action or special proceeding in any court of competent jurisdiction for
the purpose of compelling a party to arbitrate, seeking temporary or preliminary
relief in aid of an arbitration hereunder, and/or enforcing an arbitration award
and, for the purposes of this paragraph (b), each party hereto (i) expressly
consents to the application of paragraph (c) of this Section 3.8 to any such
action or proceeding and (ii) agrees that proof shall not be required that
monetary damages for breach of the provisions of this Agreement would be
difficult to calculate and that remedies at law would be inadequate.

(c) (i) EACH PARTY HERETO IRREVOCABLY SUBMITS TO THE JURISDICTION OF COURTS
LOCATED IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING BROUGHT
IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 3.8, OR ANY JUDICIAL
PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED ARBITRATION ARISING OUT
OF OR RELATING TO OR CONCERNING THIS AGREEMENT. Such ancillary judicial
proceedings include any suit, action or proceeding to compel arbitration, to
obtain temporary or preliminary judicial relief in aid of arbitration, or to
confirm an arbitration award. The parties acknowledge that the fora designated
by this paragraph (c) have a reasonable relation to this Agreement, and to the
parties’ relationship with one another.

(ii) The parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to personal jurisdiction
or to the laying of venue of any such ancillary suit, action or proceeding
brought in any court referred to in the preceding paragraph of this Section 3.8
and such parties agree not to plead or claim the same.

Section 3.9 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by courier
service, by fax, by electronic mail (delivery receipt requested) or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses (or at such other address for a
party as shall be as specified in a notice given in accordance with this
Section 3.9):

(a) If to the Company at:

PJT Partners Inc.

280 Park Avenue

New York, New York 10017

Attention: Ji-Yeun Lee; Jim Cuminale

E-mail: jyl@pjtpartners.com; cuminale@pjtpartners.com

with a copy to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153-0119

Attention: Michael J. Aiello

Fax: (212) 310-8007

Email: michael.aiello@weil.com

 

19



--------------------------------------------------------------------------------

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017-3954

Attention: Joshua Ford Bonnie, Esq.

Fax: (212) 455-2502

Email: jbonnie@stblaw.com

(b) If to the Partnership at:

PJT Partners Holdings LP

c/o PJT Partners Inc.

280 Park Avenue

New York, New York 10017

Attention: Ji-Yeun Lee; Jim Cuminale

E-mail: jyl@pjtpartners.com; cuminale@pjtpartners.com

with a copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017-3954

Attention: Joshua Ford Bonnie, Esq.

Fax: (212) 455-2502

Email: jbonnie@stblaw.com

(c) If to any Covered Person, to the address and other contact information set
forth in the records of the Partnership from time to time.

Section 3.10 Specific Performance. Each party hereto acknowledges that the
remedies at law of the other parties for a breach or threatened breach of this
Agreement would be inadequate and, in recognition of this fact, any party to
this Agreement, without posting any bond, and in addition to all other remedies
that may be available, shall be entitled to obtain equitable relief in the form
of specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy that may be then available.

Section 3.11 Descriptive Headings. The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement.

[Remainder of Page Intentionally Left Blank]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed or caused to be duly
executed this Agreement as of the dates indicated.

 

PJT PARTNERS INC. By:  

/s/ Michael S. Chae

Name:   Michael S. Chae Title:   Chief Financial Officer



--------------------------------------------------------------------------------

COVERED PERSONS Each of the Covered Persons set forth on Schedule I attached
hereto. By: Blackstone Holdings I/II GP Inc., as attorney-in-fact By:  

/s/ John G. Finley

Name:   John G. Finley Title:   Chief Legal Officer and Secretary



--------------------------------------------------------------------------------

Appendix A

PJT PARTNERS INC.

Covered Person Questionnaire

The undersigned Covered Person understands that the Company has filed or intends
to file with the SEC a registration statement for the registration of the shares
of Class A Common Stock (as such may be amended, the “Registration Statement”),
in accordance with Sections 2.2 or 2.3 of the Registration Rights Agreement,
dated as of             , 2015 (the “Registration Rights Agreement”), among the
Company and the Covered Persons referred to therein. A copy of the Agreement is
available from the Company upon request at the address set forth below. All
capitalized terms used and not otherwise defined herein shall have the meanings
ascribed thereto in the Registration Rights Agreement.

NOTICE

The undersigned Covered Person hereby gives notice to the Company of its
intention to register Registrable Securities beneficially owned by it and listed
below in Item 3 (unless otherwise specified under Item 3) pursuant to the
Registration Statement. The undersigned, by signing and returning this
Questionnaire, understands that it will be bound by the terms and conditions of
this Questionnaire and the Registration Rights Agreement.

Pursuant to the Registration Rights Agreement, the undersigned has agreed to
indemnify and hold harmless the Company and all other prospective sellers of
Registrable Securities, each officer of the Company who signed the Registration
Statement and each person, if any, who controls the Company and all other
prospective sellers of Registrable Securities within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, from and against any
and all losses, claims, damages and liabilities arising in connection with
statements made or omissions concerning the undersigned in the Registration
Statement, prospectus, any free writing prospectus or any “issuer information”
in reliance upon the information provided in this Questionnaire.

The undersigned Covered Person hereby provides the following information to the
Company and represents and warrants that such information is accurate and
complete:

 

QUESTIONNAIRE

1. Name.

 

  (a) Full Legal Name of Covered Person:

 

 

 

  (b) Full Legal Name of Covered Person (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:

 

 



--------------------------------------------------------------------------------

  (c) Full Legal name of DTC Participant (if applicable and if not the same as
(b) above) through which Registrable Securities listed in Item 3 below are held:

 

 

 

  (d) Full Legal Name of natural control person (which means a natural person
who directly or indirectly alone or with others has power to vote or dispose of
the Registrable Securities listed in Item 3 below):

 

 

2. Address for Notices to Covered Person:

 

 

 

 

 

Telephone:  

 

Fax:  

 

Email:  

 

Contact Person:  

 

3. Beneficial Ownership of Registrable Securities:

Number of Registrable Securities beneficially owned:

 

 

 

 

4. Broker-Dealer Status:

 

  (a) Are you a broker-dealer?

Yes   ¨             No   ¨

 

  Note: If yes, the SEC’s staff has indicated that you should be identified as
an underwriter in the Registration Statement.

 

  (b) Are you an affiliate of a broker-dealer?

Yes   ¨             No   ¨

If yes, please identify the broker-dealer with whom the Covered Person is
affiliated and the nature of the affiliation:

 

 

 

 



--------------------------------------------------------------------------------

  (c) If you are an affiliate of a broker-dealer, do you certify that you bought
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

Yes  ¨            No   ¨

 

  Note: If no, the SEC’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 

  (d) If you are (1) a broker-dealer or (2) an affiliate of a broker-dealer and
answered “no” to Question 4(c), do you consent to being named as an underwriter
in the Registration Statement?

Yes  ¨            No   ¨

5. Beneficial Ownership of Other Securities of the Company Owned by the Covered
Person.

Except as set forth below in this Item 5, the undersigned Covered Person is not
the beneficial or registered owner of any securities of the Company other than
the Registrable Securities listed above in Item 3.

Type and Amount of Other Securities beneficially owned by the Covered Person:

 

 

 

 

 

 

 

6. Relationships with the Company:

Except as set forth below, neither the undersigned Covered Person nor any of its
affiliates, officers, directors or principal equity holders (owners of 5% or
more of the equity securities of the undersigned) has held any position or
office or has had any other material relationship with the Company (or its
predecessors or affiliates) during the past three years.

State any exceptions here:

 

 

 

 

 



--------------------------------------------------------------------------------

7. Intended Method of Disposition of Registrable Securities (Only Applicable to
a Demand Registration Effected Pursuant to Section 2.2 of the Registration
Rights Agreement):

Intended Method or Methods of Disposition of Registrable Securities beneficially
owned:

 

 

 

 



--------------------------------------------------------------------------------

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and at any time while the Registration Statement remains in effect.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 7 and the inclusion of such
information in the Registration Statement and the related prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

 

Dated:  

 

    Beneficial Owner:  

 

      By:  

 

        Name:  

 

        Title:  

 

PLEASE SEND A COPY OF THE COMPLETED AND EXECUTED QUESTIONNAIRE BY FAX OR
ELECTRONIC MAIL, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

 

 

PJT Partners Inc.

280 Park Avenue

New York, New York 10017

Attention: Chairman and Chief Executive Officer

Fax:

Email:

 